Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 1 of 13

qort oe U.S. Department of Justice

3 iia! United States Attorney
y District of Connecticut

 

Connecticut Financial Center (203)821-3700
157 Church Street, 25" Floor Fax (203) 773-5376
New Haven, Connecticut 06510 www. justice. gov/usao/ct

March 13, 2020

William H. Paetzold, Esq.
Moriarty, Paetzold & Sherwood
2230 Main Street

Glastonbury, CT 06033

Re: United States v. Joshua Besaw
Case No. 19cr194(MPS)

Dear Attorney Paetzold:

This letter confirms the plea agreement between your client, Joshua Besaw (the
“defendant”), and the United States Attorney’s Office for the District of Connecticut (the
“Government”) in this criminal matter.

THE PLEA AND OFFENSE

In consideration for the benefits offered under this agreement, the defendant agrees to

plead guilty to Count One of a two count indictment charging kidnapping in violation of 18
U.S.C. § 1201(a) and (g)

The defendant understands that, to be guilty of this offense, the following essential
elements must be satisfied:

1. the defendant seized, confined, inveigled, decoyed, kidnapped, abducted or carried
away the hostage

2. the defendant held the hostage for ransom or reward or otherwise;

3. the hostage was transported in interstate commerce or the defendant traveled in
interstate or foreign commerce or the defendant used the mail or any means, facility,
or instrumentality of interstate or foreign commerce in committing or in furtherance
of the commission of the offense;

4. the defendant acted unlawfully, knowingly, and willfully; and

5. the hostage was under 18 years of age.
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 2 of 13

William H. Paetzold, Esq.
Page 2

THE PENALTIES

Imprisonment

This offense carries a maximum penalty of life and a mandatory minimum sentence of 20
years of imprisonment.

Supervised Release

In addition, the Court must impose a term of supervised release of at least five years and
as much as life to begin after any term of imprisonment. 18 U.S.C. § 3583. Further, the
defendant understands that by pleading guilty, he will be required to register as a sex offender

upon his release from prison as a condition of supervised release pursuant to 18 U.S.C. §
3583(d).

The defendant understands that, should he violate any condition of supervised release, he
may be required to serve a further term of imprisonment of up to five years per violation
pursuant to 18 U.S.C. § 3583 with no credit for time already spent on supervised release.

In addition to the standard conditions of any supervised release, the defendant does not
object to the Court ordering certain additional conditions, as set forth in the attached Rider:
Additional Conditions of Supervised Release.

Fine

This offense carries a maximum fine of $250,000. The defendant is also subject to the
alternative fine provision of 18 U.S.C. § 3571. Under this section, the maximum fine that may
be imposed on the defendant is the greatest of the following amounts: (1) twice the gross gain to

the defendant resulting from the offense; (2) twice the gross loss resulting from the offense; or
(3) $250,000.

Special Assessment

In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special assessment of
$100 on each count of conviction. The defendant agrees to pay the special assessment to the
Clerk of the Court on the day the guilty plea is accepted.

Restitution

In addition to the other penalties provided by law, the Court must also order that the
defendant make restitution under 18 U.S.C. § 3663A, and the Government reserves its right to
seek restitution on behalf of victims consistent with the provisions of § 3663A. The scope and
effect of the order of restitution are set forth in the attached Rider Concerning Restitution.
Restitution is payable immediately unless otherwise ordered by the Court.
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 3 of 13

William H. Paetzold, Esq.
Page 3

Interest, penalties and fines

 

Unless otherwise ordered, should the Court impose a fine or restitution of more than
$2,500 as part of the sentence, interest will be charged on the unpaid balance of the fine or
restitution not paid within 15 days after the judgment date. 18 U.S.C. § 3612(f). Other penalties
and fines may be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C.

§ 3572(h), (4) and § 3612(g).

Forfeiture

The defendant agrees that by virtue of his plea of guilty he waives any rights or cause of
action to claim that he is a “substantially prevailing party” for the purpose of recovery of

attorney fees and other litigation costs in any related forfeiture proceeding pursuant to 28 U.S.C.
§ 2465(b)(1).

THE SENTENCING GUIDELINES

Applicability

The defendant understands that the Court is required to consider any applicable
Sentencing Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an
appropriate sentence in this case and is not bound by this plea agreement. The defendant agrees
that the Sentencing Guideline determinations will be made by the Court, by a preponderance of
the evidence, based upon input from the defendant, the Government, and the United States
Probation Office. The defendant further understands that he has no right to withdraw his guilty
plea if his sentence or the Guideline application is other than he anticipated, including if the
sentence is outside any of the ranges set forth in this agreement.

Acceptance of Responsibility

At this time, the Government agrees to recommend that the Court reduce by two levels
the defendant’s adjusted offense level under § 3E1.1(a) of the Sentencing Guidelines, based on
the defendant’s prompt recognition and affirmative acceptance of personal responsibility for the
offense. Moreover, should the defendant qualify for a decrease under § 3E1.1(a) and his offense
level determined prior to the operation of subsection (a) is level 16 or greater, the Government
will file a motion with the Court pursuant to § 3E1.1(b) which recommends that the Court reduce
the defendant’s Adjusted Offense Level by one additional level based on his prompt notification
of his intention to enter a plea of guilty. The defendant understands that the Court is not
obligated to accept the Government’s recommendations on the reductions.

The above-listed recommendations are conditioned upon the defendant’s affirmative
demonstration of acceptance of responsibility, by (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional
relevant conduct for which the defendant is accountable under § 1B1.3 of the Sentencing
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 4 of 13

William H. Paetzold, Esq.
Page 4

Guidelines, and (2) disclosing to the United States Attorney’s Office and the United States
Probation Office a complete and truthful financial statement detailing the defendant’s financial
condition. The defendant expressly authorizes the United States Attorney’s Office to obtain a
credit report concerning the defendant.

In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (1) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations (§ 3E1.1 of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration of justice (§ 3C1.1 of the Sentencing Guidelines); or (3) constitute a violation
of any condition of release. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw his guilty plea or
takes a position at sentencing, or otherwise, which, in the Government’s assessment, is
inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that he may not withdraw his plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance of responsibility.

Stipulation

Pursuant to § 6B1.4 of the Sentencing Guidelines, the defendant and the Government
have entered into the attached stipulation, which is a part of this plea agreement. The defendant
understands that this stipulation does not set forth all of the relevant conduct and characteristics
that may be considered by the Court for purposes of sentencing. The defendant understands that
this stipulation is not binding on the Court. The defendant also understands that the Government
and the United States Probation Office are obligated to advise the Court of any additional
relevant facts that subsequently come to their attention.

Guideline Stipulation

The parties agree as follows:

The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

The defendant’s base offense level under U.S.S.G. § 2A4.1 is 32. That level is increased
by six levels pursuant to 2A4.1(b)(5) because the victim was sexually exploited. Two additional
levels are added because the defendant knew or should have known that a victim of the offense
was a vulnerable victim. U.S.S.G. § 3A1.1(b). Three levels are subtracted under U.S.S.G. §
3E1.1 for acceptance of responsibility, as noted above, resulting in a total offense level of 37.

Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category I. The parties reserve the right to recalculate the defendant’s Criminal History
Category and corresponding sentencing ranges if this initial assessment proves inaccurate.
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 5 of 13

William H. Paetzold, Esq.
Page 5

A total offense level 37, assuming a Criminal History Category I, would result in a range
of 210 to 262 months of imprisonment (sentencing table). The statutory mandatory minimum of
240 months results in an effective range of 240 to 262 months of imprisonment. A fine range of
$40,000 to $400,000, U.S.S.G. § 5E1.2(c)(3). The defendant is also subject to a supervised
release term of five years to life. U.S.S.G. § 5D1.2.

The parties agree that neither a downward nor an upward departure from the sentencing
range set forth above is warranted and that a sentence within the agreed range is reasonable.
Accordingly, neither party will seek a departure or seek any adjustment not set forth herein.
Moreover, the defendant will not seek a non-Guidelines sentence. Nor will either party suggest
that the Probation Department consider a departure or adjustment not set forth herein, or suggest
that the Court on its own consider a departure or adjustment not identified above.

The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that he will not be permitted to
withdraw the guilty plea if the Court imposes a sentence outside any of the ranges set forth in
this agreement.

In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the right to respond
to any inquiries and make appropriate legal arguments regarding the proposed alternate
calculations. Moreover, the parties reserve the right to defend any sentencing determination,
even if it differs from that stipulated by the parties, in any post-sentencing proceeding.

Information to the Court

The Government reserves its right to address the Court with respect to an appropriate
sentence to be imposed in this case. Moreover, the Government will discuss the facts of this
case, including information regarding the defendant’s background and character, 18 U.S.C.
§ 3661, with the United States Probation Office and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.

WAIVER OF RIGHTS

The defendant acknowledges and agrees that he is knowingly, intelligently, and
voluntarily waiving the following rights:

Waiver of Trial Rights and Consequences of Guilty Plea

The defendant understands that he has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent him.

The defendant understands that he has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 6 of 13

William H. Paetzold, Esq.
Page 6

assistance of counsel, the right to confront and cross-examine the witnesses against him, the right
not to be compelled to incriminate himself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in his defense. The defendant understands that
by pleading guilty he waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be a further trial of any kind.

The defendant understands that, if he pleads guilty, the Court may ask him questions
about each offense to which he pleads guilty, and if he answers those questions falsely under
oath, on the record, and in the presence of counsel, his answers may later be used against him in
a prosecution for perjury or making false statements.

Waiver of Statute of Limitations

 

The defendant agrees that, should the conviction following defendant’s guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date the plea agreement
is signed.

Waiver of Right to Challenge Conviction

The defendant acknowledges that under certain circumstances he is entitled to challenge
his conviction. By pleading guilty, the defendant waives his right to appeal or collaterally attack
his conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or § 2241. In addition to any other claims he might raise, the defendant waives his right to
challenge his conviction based on (1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

Waiver of Right to Appeal or Collaterally Attack Sentence

The defendant acknowledges that under certain circumstances, he is entitled to challenge
his sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. § 2255 and/or § 2241 if that sentence does not exceed 240 months of
imprisonment, life term of supervised release, a $100 special assessment, and restitution even if
the Court imposes such a sentence based on an analysis different from that specified above. The
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 7 of 13

William H. Paetzold, Esq.
Page 7

Government and the defendant agree that this waiver applies regardless of whether the term of
imprisonment is imposed to run consecutively to or concurrently with, in whole or in part, the
undischarged portion of any other sentence that has been imposed on the defendant at the time of
sentencing in this case. Furthermore, the parties agree that any challenge to the defendant’s
sentence that is not foreclosed by this provision will be limited to that portion of the sentencing
calculation that is inconsistent with (or not addressed by) this waiver. This waiver does not
preclude the defendant from raising a claim of ineffective assistance of counsel in an appropriate
forum.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

The defendant acknowledges that he is entering into this agreement and is pleading guilty
freely and voluntarily because he is guilty. The defendant further acknowledges that he is
entering into this agreement without reliance upon any discussions between the Government and
him (other than those described in the plea agreement letter), without promise of benefit of any
kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges his
understanding of the nature of the offense to which he is pleading guilty, including the penalties
provided by law. The defendant also acknowledges his complete satisfaction with the
representation and advice received from his undersigned attorney. The defendant and his
undersigned counsel are unaware of any conflict of interest concerning counsel’s representation
of the defendant in the case.

The defendant acknowledges that he is not a “prevailing party” within the meaning of
Public Law 105-119, section 617 (‘the Hyde Amendment”) with respect to the count of
conviction or any other count or charge that may be dismissed pursuant to this agreement. The
defendant voluntarily, knowingly, and intelligently waives any rights he may have to seek
attorney’s fees and other litigation expenses under the Hyde Amendment.

SCOPE OF THE AGREEMENT

The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to him with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving him.

COLLATERAL CONSEQUENCES

The defendant understands that he will be adjudicated guilty of each offense to which he
has pleaded guilty and will be deprived of certain rights, such as the right to hold public office, to
serve on a jury, to possess firearms and ammunition, and in some states, the right to vote.
Further, the defendant understands that if he is not a citizen of the United States, a plea of guilty
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 8 of 13

William H. Paetzold, Esq.
Page &

may result in removal from the United States, denial of citizenship, and denial of admission to
the United States in the future. The defendant understands that pursuant to section 203(b) of the
Justice For All Act, the Federal Bureau of Prisons or the United States Probation Office will
collect a DNA sample from the defendant for analysis and indexing. Finally, the defendant
understands that the Government reserves the right to notify any state or federal agency by which
he is licensed, or with which he does business, as well as any current or future employer of the
fact of his conviction.

SEX OFFENDER REGISTRATION

The defendant acknowledges that he has been advised and understands that he will be
subject to federal and state sex offender registration requirements, and that those requirements
may apply throughout his life. The defendant understands that pursuant to these requirements, he
must register and keep the registration current in each of the following jurisdictions: where he
resides; where he is an employee; and where he is a student. He understands that the
requirements for registration include providing his name, his residence address, and the names
and addresses of any places where he is or will be an employee or a student, among other
information. He further understands that the requirement to keep the registration current
includes informing at least one jurisdiction in which he resides, is an employee, or is a student
not later than three business days after any change of his name, residence, employment, or
student status. The defendant has been advised, and understands, that he will be subject to
possible federal and state penalties for failure to comply with such sex offender notification
requirements, including prosecution for failure to register under federal law, 18 U.S.C. § 2250,
which is punishable by a fine or imprisonment, or both. If he resides in Connecticut following
release from prison, he will be subject to the registration requirements of Connecticut law,
currently codified Conn. Gen. Stat. § 54-250 et. seq. The defendant further understands that,
under 18 U.S.C. § 4042(c), notice will be provided to certain law enforcement agencies upon his
release from confinement following conviction.

As a condition of supervised release, the defendant shall initially register with the state
sex offender registration in Connecticut, and shall also register with the state sex offender
registration agency in any state where the defendant resides, is employed, works, or is a student,
as directed by the Probation Officer. The defendant shall comply with all requirements of federal
and state sex offender registration laws, including the requirement to update his registration
information. The defendant shall provide proof of registration to the Probation Officer within 72
hours of release from imprisonment.

SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

The defendant’s guilty plea, if accepted by the Court, will satisfy the federal criminal
liability of the defendant in the District of Connecticut as a result of his participation in the
kidnapping, which forms the basis of the Indictment in this case. After sentencing, the
Government will move to dismiss count two of the indictment.
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 9 of 13

William H. Paetzold, Esq.
Page 9

The defendant understands that if, before sentencing, he violates any term or condition of
this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part of this agreement. Ifthe agreement is voided in whole or in
part, the defendant will not be permitted to withdraw his guilty plea.

NO OTHER PROMISES

 

The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.

This letter shall be presented to the Court, in open court, and filed in this case.
Very truly yours,

JOHN H. DURHAM
UNITED STATES ATTORNEY

NANCY VIGIFFORD :

ASSISTANT UNITED STATES ATTORNEY

The defendant certifies that he has read this plea agreement letter and its attachment(s) or
has had it read or translated to him, that he has had ample time to discuss this agreement and its
attachment(s) with counsel and that he fully understands and accepts its terms,

a/2/ea

JOSHUA BESAW Date
The Defendant

 

I have thoroughly read, reviewed and explained this plea agreement and its attachment(s)
slient who advises me that he understands and accepts its terms.

  

_ shis|ea
WILLIAM M. PAETZOLD, ESQ. Date
Attorney for the Defendant

 
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 10 of 13

William H. Paetzold, Esq.
Page 10

STIPULATION OF OFFENSE CONDUCT

The defendant and the Government stipulate to the following offense conduct and
relevant conduct that give rise to the defendant’s agreement to plead guilty to the Indictment:

On May 31, 2019, the defendant seized, confined, inveigled, decoyed, kidnapped,
abducted or carried away the Minor Victim, a twelve year old female. The defendant held the
MV for a reward or other benefit, to include the sexual assault of the Minor Victim. During the
offense, the defendant transported the Minor Victim from Massachusetts to Connecticut.
Throughout the offense, the defendant acted unlawfully, knowingly and willfully. At all times
relevant, the Minor Victim was twelve years old and the defendant did not have legal custody or
any familial relationship with the Minor Victim.

On May 31, 2019, the MV was in a park in Webster, Massachusetts waiting for her
friend. The MV started to leave the park on her bicycle to meet her friend when the defendant
drove into the park and called out to her. The MV approached the defendant’s car. The
defendant claimed that he needed the MV’s help to deliver money to his girlfriend. The MV
agreed to help him and got into his car.

Once in the car, the defendant abducted the MV and drove her over the state line to a
wooded area in Thompson, Connecticut. The defendant told the MV to follow him out of the car
and into the woods, continuing his false and deceptive claim of meeting his girlfriend.

The defendant held the MV for purposes of a sexual act. Once in the wooded area, the
defendant asked the MV to have sex with him and fondled her breasts. The MV resisted the
defendant. The MV reported that Besaw told her that if she did not stop resisting, he would have
to hurt her. After the MV refused his request for oral sex, he ejaculated on her face.

After the assault, the defendant drove MV back to Massachusetts He dropped her off in
an unfamiliar neighborhood and refused to return her cellular phone

This written stipulation is part of the plea agreement. The defendant and the Government
reserve their right to present additional offense conduct and relevant conduct to the Court in
connection with sentencing,

go for! Mont Os ace

JOSHUA BESAW NANCY Ad. JIFFORD
Th Defendant ASSISTANT UNITED STATES ATTORNEY

 

   
   

WILLIAM H. PAETZOLD, ESQ.
Attorney for the Defendant
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 11 of 13

William H. Paetzold, Esq:
Page Il

RIDER CONCERNING RESTITUTION

 

The Court shall order that the defendant make restitution under 18 U.S.C. § 3663A as
follows:

1. Ifthe offense resulted in damage to or loss or destruction of property of a victim of the
offense:

A. Return the property to the owner of the property or someone designated by the owner; or

B. Ifreturn of the property is impossible, impracticable, or inadequate, pay an amount equal
to:

The greater of -
(1) the value of the property on the date of the damage, loss, or destruction; or

(II) the value of the property on the date of sentencing, less the value as of the date the
property is returned.

2. In the case of an offense resulting in bodily injury to a victim —

A. Pay an amount equal to the costs of necessary medical and related professional services
and devices related to physical, psychiatric, and psychological care; including non-
medical care and treatment rendered in accordance with a method of healing recognized
by the law of the place of treatment;

B. Pay an amount equal to the cost of necessary physical and occupational therapy and
rehabilitation; and

C. Reimburse the victim for income lost by such victim as a result of such offense;

3. In the case of an offense resulting in bodily injury that results in the death of the victim, pay
an amount equal to the cost of necessary funeral and related services; and

4. In any case, reimburse the victim for lost income and necessary child care, transportation,
and other expenses incurred during participation in the investigation or prosecution of the
offense or attendance at proceedings related to the offense.

The order of restitution has the effect of a civil judgment against the defendant. In
addition to the Court-ordered restitution, the Court may order that the conditions of its order of
restitution be made a condition of probation or supervised release. Failure to make restitution as
ordered may result in a revocation of probation, 18 U.S.C. § 3565, or a modification of the
conditions of supervised release, 18 U.S.C. § 3583(e). Failure to pay restitution may also result
in the defendant being held in contempt, or the defendant’s re-sentencing to any sentence which
might originally have been imposed by the Court. See 18 U.S.C. §§ 3613A, 3614.
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 12 of 13

William H. Paetzold, Esq.
Page 12

RIDER: ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1. The defendant shall participate in mental health treatment, with an emphasis on sexual
offender treatment, either in-patient or out-patient, to include participation with polygraph
administration, as directed by the United States Probation Office. The defendant shall pay all, or
a portion, of the costs associated with mental health treatment based on his ability to pay, in an
amount to be determined by the United States Probation Office;

2. The defendant shall agree that any device that he uses with Internet access, including a
computer, will be equipped with monitoring software that will permit the United States Probation
Office to determine whether he has been in contact with minors, either through email, chat
rooms, instant messaging, or any other electronic means.'! The defendant shall pay all, or a
portion, of the costs associated with computer monitoring based on his ability to pay, in an
amount to be determined by the United States Probation Office;

3. The defendant shall consent to third-party disclosure to any employer, potential
employer, community service site, or other interested party, as determined by the United States
Probation Office, of any computer-related restrictions that are imposed;

4. The defendant shall have no unsupervised contact with any child under 18 years of
age without the express permission of the United States Probation Office and treatment provider.
On release, the United States Probation Office will determine whether the defendant may have
unsupervised contact with his own children;

5. The defendant shall permit the United States Probation Office, accompanied by either
local, state, or Federal law enforcement authorities, upon reasonable suspicion,” to conduct a
search of the defendant’s residence, automobile, and workplace for the presence of sexually
explicit materials involving minors;

6. The defendant shall comply with any applicable federal, state and local sex offender
registry laws and requirements;

7. The defendant shall provide the United States Probation Office with access to any
requested financial records, including but not limited to, telephone bills and credit card
statements;

' Narrowly tailored to conform to United States v. Lifshitz, 369 F.3d 173 (2d Cir. 2004).

 

2 Id.
Case 3:19-cr-00194-MPS Document 40 Filed 03/13/20 Page 13 of 13

William H. Paetzold, Esq.
Page 13

8. The defendant shall not loiter around playgrounds, schools, arcades or any other
places where children under the age of 18 congregate. The defendant shall not associate with or
have contact with convicted sex offenders or those considered inappropriate by the United States
Probation Office because of a connection to sexual abuse of minors or sexually explicit materials
involving minors, unless as part of an approved counseling group;

9. The defendant is prohibited from holding any position of authority or guidance over
children or youth groups involving individuals under the age of 18; and

10. The defendant is prohibited from accessing or possessing sexually explicit materials
involving minors.
